COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Annunziata
Argued at Alexandria, Virginia


FRANK CASTRO, s/k/a
 FRANK D. CASTRO
                                           MEMORANDUM OPINION * BY
v.   Record No. 0216-99-4                JUDGE JAMES W. BENTON, JR.
                                              JANUARY 11, 2000
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                   Charles H. Duff, Judge Designate

          Peter M. Baskin (Pelton, Balland, Young,
          Demsky, Baskin & O'Malie, P.C., on brief),
          for appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Frank D. Castro conditionally pled guilty to a charge of

driving under the influence of alcohol, reserving his right to

appeal the admissibility of the breath analysis certificate.    He

contends the trial judge erred in ruling that the police officer's

training to administer the breath test complied with the

requirements of Code § 18.2-268.9.   We disagree and affirm the

conviction.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                                 I.

     We addressed the requirements of Code § 18.2-268.9 in

Reynolds v. Commonwealth, 30 Va. App. 153, 515 S.E.2d 808 (1999).

There, we held that an officer who had received forty hours of

training on the Breathalyzer 900-A instrument and an additional

eight hours of training on the Intoxilyzer 5000 met the

requirements of the statute.   See id. at 160-62, 515 S.E.2d at

811-13.   That holding is dispositive of the issue raised in this

appeal.

     The evidence proved that the officer possessed a current

license issued by the Division of Forensic Sciences to operate

breath test equipment.   The officer testified that he received

forty hours of training concerning the Breathalyzer 900-A at the

Division of Forensic Sciences during a one-week course in 1996.

In 1998, he completed an additional eight-hour course concerning

the operation of the Intoxilyzer 5000, which is the machine he

used to test Castro.

     On cross-examination, the officer testified that the forty

hours of training covered the theory, administration, and

operation of the Breathalyzer 900-A.    The training also included

instruction on toxicology, pharmacology, physiology, and the

effects of alcohol on the human body.    The eight hours of

additional training the officer received in 1998 related

"predominately [to] usage of the [Intoxilyzer 5000]."   The course



                               - 2 -
included instruction about the parts of the machine, the

procedures to be followed, and the operation of the machine.

     In Reynolds, we ruled as follows:

          [W]e hold that Code § 18.2-268.9 requires
          forty hours of training on "breath test
          equipment" in general and does not mandate
          the instruction on a particular make or
          model. The language of the statute refers
          to forty hours of instruction on "the breath
          test equipment and the administration of
          such tests." Code § 18.2-268.9 (emphasis
          added). Contrary to appellant's
          interpretation, the statute does not limit
          the training program to a particular
          machine; rather, it requires training on
          "breath test equipment" and the procedures
          involving the breath tests. If the
          legislature had intended that operators
          undergo a forty-hour training program for
          each individual type of breath test
          equipment, then it would have said so in the
          statute.

30 Va. App. at 160, 515 S.E.2d at 811.

     We decline Castro's invitation to scrutinize the forty-hour

course established by the Division of Forensic Sciences and to

find that certain isolated topics do not apply to the operation

of breath test equipment or the administration of breath tests.

Nothing in Code § 18.2-268.9 or the administrative regulations

enacted to implement the statute, see 1 Va. Admin. Code

§ 30-50-100, at 99-100 (1996), requires a licensee to take forty

hours of training on each breath test device.   Applying the

ruling in Reynolds, we hold that the trial judge did not err in

admitting the results of the Intoxilyzer 5000 breath test.



                              - 3 -
Accordingly, we affirm the conviction.

                                         Affirmed.




                         - 4 -